IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 4 MM 2016
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
RONALD W. BONEY,                              :
                                              :
                    Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 7th day of March, 2016, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.

      Justice Eakin did not participate in the consideration or decision of this matter.